Citation Nr: 9914898	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  96-28 018	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
compound fracture of the right patella, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased rating for neuropathy of the 
right sciatic nerve, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
dislocated right femur with a fracture of the right 
acetabulum, currently evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1975 to 
July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) in part from a March 1996 rating action in which the 
St. Petersburg, Florida RO denied increased ratings for 
residuals of a fracture of the right patella, neuropathy of 
the right sciatic nerve, and residuals of a dislocation of 
the right femur with a fracture of the right acetabulum.  The 
veteran appealed and requested a hearing at the RO.  In 
November 1996, the veteran canceled his November 1996 RO 
hearing.  By a December 1997 rating action, the RO granted 
secondary service connection for major depression and 
assigned a 50 percent disability evaluation.  This appeal 
also arises from an August 1998 rating action by which the 
Columbia, South Carolina RO denied a claim for TDIU.

The issues of entitlement to an increased rating for 
neuropathy of the right sciatic nerve and entitlement to TDIU 
will be addressed in the REMAND following the decision below.


FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the right 
patella are currently manifested by full range of motion with 
no objective evidence of instability, or functional loss due 
to pain, weakness, etc.

2.  The veteran's residuals of a dislocation of the right 
femur with a fracture of the right acetabulum are currently 
manifested by full range of motion in the right hip and good 
rotation, without objective evidence of functional loss due 
to pain, weakness, etc.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the right patella are not met.  38 
U.S.C.A. §§1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257(1998).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a dislocation of the right femur with a fracture 
of the right acetabulum are not met.  38 U.S.C.A. §§1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Plate 
II, Diagnostic Code 5255 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records reflect that the veteran 
sustained a dislocation of the right femur, fractures of the 
right acetabulum and right patella and a traction injury to 
the right sciatic nerve as the result of a motorcycle 
accident in March 1976.  The dislocation of the femur was 
reduced and the fracture of the acetabulum was immobilized by 
a metal plate.  The plate was surgically removed in December 
1977.  The fracture of the right patella was a compound 
fracture; the fragments were debrided following the accident 
and realigned.

VA outpatient treatment records from the Oakland Park, 
Florida VA Medical Center (VAMC) contain multiple references 
to the veteran's ongoing treatment for chronic pain and pain 
syndrome due to service-connected and non-service-connected 
orthopedic disabilities.  Clinical data in February 1996 from 
the Mental Hygiene Clinic indicates that the veteran had been 
using alcohol to dull his pain; he stated that he was not 
interested in stopping his intake of alcohol unless there was 
another alternative to stopping his pain.  The veteran was 
referred to the pain clinic at that time.

VA outpatient treatment records were also received from the 
Miami, Florida VAMC where the veteran has been followed in 
the pain clinic at that facility for treatment of both 
service-connected and non-service-connected disabilities.

On VA orthopedic examination in April 1997, the veteran 
complained of pain in the right hip and groin area and 
clicking in the right knee.  On examination, the veteran was 
observed to stand erect with no list; he walked with a limp 
favoring the right leg.  Examination of the right hip showed 
range of motion from 0 to 140 which was identical to the 
range of motion in the left hip.  Abduction in the right hip 
was possible to 50 degrees and adduction was possible to 40 
degrees.  There was good rotation of the hips, bilaterally.  
Examination of the right knee revealed the presence of 
several scars.  The veteran complained of pain on compression 
of the right patella against the distal femur.  There was no 
restriction of motion or instability of the right knee, and 
no evidence of synovial thickening or effusion in the right 
knee.  X-rays of the right hip revealed some calcification  
in the hip capsule anteriorly and superiorly.  The acetabula 
margin was well maintained.  Residuals of an old femoral neck 
fracture with slight compression and moderate degenerative 
joint changes at the margins of the femoral surface were 
evident.  X-rays of the right knee showed some cystic changes 
over the distal one-fifth of the patella articuli surface, 
with normal joint space, and no other degenerative changes.  
The VA examiner concluded that the veteran had mild post-
traumatic degenerative changes involving the right hip with 
excellent reconstitution of the acetabulum, and residuals of 
a fracture of the right patella with no other degenerative 
changes in the x-ray of the knee joint and no limitation of 
motion.


II.  Analysis

Initially, the Board finds that the veteran's claims for 
increased ratings for residuals of a fracture of the right 
patella and residuals of a dislocation of the right femur 
with a fracture of the right acetabulum are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Court has also stated that, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Recurrent subluxation or lateral instability of the knee is 
assigned a 10 percent disability evaluation when it is 
slightly disabling.  Diagnostic Code 5257.  When there is 
recurrent subluxation or lateral instability of the knee 
which is moderately disabling, a 20 percent rating is 
assigned.  Id.  Recurrent subluxation or lateral instability 
of the knee that is severely disabling is rated 30 percent 
disabling.  Id.  When there is limitation of flexion of a 
knee to 45 degrees, a 10 percent disability rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).  
Limitation of flexion to 30 degrees is rated 20 percent 
disabling; limitation of flexion to 15 degrees is 30 percent 
disabling.  Id.  Where extension of the knee is limited to 10 
degrees, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1998).  Extension limited to 15 degrees 
is rated 20 percent disabling; extension of the knee limited 
to 20 degrees is rated 30 percent disabling.  Id.  When 
extension is limited to 30 degrees, a 40 percent rating is 
assigned, and when limited to 45 degrees, a 50 percent rating 
is assigned.  Id.  (Full range of motion of the knee is from 
zero degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II (1998).)

When there is malunion of the femur with slight knee or hip 
disability, a 10 percent rating is assigned.  Diagnostic Code 
5255.  Malunion of the femur with moderate knee or hip 
disability is rated 20 percent disabling, and malunion of the 
femur with marked knee or hip disability is 30 percent 
disabling.  Id.  (Normal range of motion of the hip includes 
the following:  flexion from 0 to 125 degrees, and abduction 
from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (1998).)

Considering the evidence of record set forth above, including 
the current findings on VA examination in April 1997, neither 
a rating in excess of 10 percent for residuals of a fracture 
of the right patella, nor a rating in excess of 20 percent 
for residuals of a dislocation of the right femur with a 
fracture of the right acetabulum is warranted.  The current 
clinical evidence concerning the right knee is negative for 
any finding of limitation of motion in the right knee, 
instability, synovial thickening or effusion.  The veteran 
complained of pain on compression of the right patella 
against the distal femur, but problems with pain were not 
objectively confirmed on examination.  X-rays of the right 
knee showed normal joint space and no significant 
degenerative changes.  With this record in mind, especially 
the absence of objective evidence of underlying pathology to 
account for the veteran's complaints of pain, a rating in 
excess of 10 percent is not warranted for residuals of a 
fracture of the right patella.

As regards the veteran's claim for a rating in excess of 20 
percent for residuals of a dislocation of the right femur 
with a fracture of the right acetabulum, the current findings 
on VA examination demonstrate full range of motion of the 
right hip and good rotation.  There was no objective 
observation of pain in the right hip region.  Moreover, the 
degenerative changes noted on x-ray were characterized as 
only "moderate," which, when considered alongside the range 
of motion study, strongly suggests that the hip disability 
has not caused more than "moderate" disability as 
contemplated by Diagnostic Code 5255.  Given the absence of 
current clinical findings to support a rating in excess of 20 
percent for residuals of a dislocation of the right femur 
with a fracture of the right acetabulum, the appeal of that 
issue is also denied.

The Board finds that the April 1997 VA examination of the 
veteran's right knee and right hip was sufficient for 
purposes of the holding of the Court in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 (1998).  As noted, the evidence does 
not objectively demonstrate the presence of pain, or 
otherwise suggest underlying pathology which would account 
for functional losses beyond that contemplated by the 
currently assigned ratings.  The veteran exhibited minimal 
limitations in the right knee and right hip with no evidence 
of weakness, fatigability or other functional loss.  Against 
this background, the appeal of these two issues is denied.


ORDER

An increased rating for residuals of a fracture of the right 
patella is denied.

An increased rating for residuals of a dislocation of the 
right femur with a fracture of the right acetabulum is 
denied.


REMAND

I.  Sciatic Nerve

The veteran's neuropathy of the right sciatic nerve is 
currently assigned a 10 percent rating for mild incomplete 
paralysis pursuant to the provisions of 38 C.F.R. § 4.124a 
(1998).  When incomplete paralysis of the sciatic nerve is 
moderately disabling, a 20 percent rating is assigned.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (1998).  When 
incomplete paralysis of the sciatic nerve is moderately 
severe, a 40 percent rating is assigned, and severe 
incomplete paralysis with marked muscular atrophy of the 
sciatic nerve is rated 60 percent disabling.  Id.

Mild incomplete paralysis of the common peroneal nerve is 
rated 10 percent disabling.  38 C.F.R. § 4.124a, Diagnostic 
Code 8521 (1998).  Moderate incomplete paralysis of the 
common peroneal nerve is rated 20 percent disabling, and 
incomplete paralysis of the common peroneal nerve warrants a 
30 percent rating when severely disabling.  Id.  

On VA neurological examination in April 1997, the veteran 
complained of chronic pain since his in-service motorcycle 
accident in 1976.  He described a burning pain in his right 
buttock which radiated along the lateral aspect of his right 
calf to the top of his right foot.  He indicated that he was 
unable to wear a foot cock for more than a few hours.  The 
veteran denied all other common neurologic complaints.  Motor 
examination showed good strength in all major muscle groups 
of all four extremities with the exception of the right 
extensor hallucis longus at 3-4+/5+ and the right dorsiflexor 
of the foot at 4-5+/5+.  There was no evidence of drift or 
clonus.  Reflexes were 2+ at the knees and ankle jerks were 
1+ to 2+ on the left, but only a trace on the right.  The 
plantar responses were mute on the right and downgoing on the 
left.  Sensory examination revealed diminished vibratory 
sensation in a partial L5 distribution on the right.  There 
was loss of joint position sensation in the first three toes 
of the right foot.  There was diminished sensation to pin in 
a partial L5 distribution on the right.  Heel-to-shin testing 
was done well bilaterally.  The veteran's gait was observed 
to be within normal limits; he was able to get up on his toes 
and walk tandem but would not attempt to walk on his heels.  
Straight leg raising was questionably positive on the right 
at 70 to 80 degrees.  The veteran reported an uncomfortable 
sensation in the right sciatic notch and lower lumbar region 
to percussion.  He had pain along the right fibular head.  
The diagnostic impression was partial right common peroneal 
nerve palsy versus partial right L5 radiculopathy versus 
selected lower fiber involvement of the right sciatic nerve.  

The Board notes that the VA examiner did not provide any 
comment on the severity of the veteran's neurological 
impairment, irrespective of the source of that impairment.  
As noted above, the veteran's rating for his neurological 
disability is premised on a determination as to whether it is 
slight, moderate, moderately severe or severe in nature.  The 
Court has held that the Board may consider only independent 
medical evidence to support its findings.  If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination.  Colvin v. Derwinski, 
1 Vet.App.  171, 175 (1991).  In order to obtain such 
evidence, a remand is necessary.

II.  TDIU

The veteran also contends that he is unable to work because 
of his service-connected disabilities.  The veteran is 
currently service connected for major depression, rated 50 
percent disabling; residuals of a dislocation of the right 
femur with a fracture of the right acetabulum, rated 20 
percent disabling; neuropathy of the right sciatic nerve, 
rated 10 percent disabling; residuals of a fracture of the 
right patella, rated 10 percent disabling, and for scars of 
the right buttock and left elbow, each rated as 
noncompensably disabling.  The veteran has a combined 70 
percent rating for his service-connected disabilities.  In 
his application for TDIU, the veteran reported that he was 
born on November 28, 1958.  He completed 2 years of high 
school and subsequently obtained his G.E.D.  He has worked as 
a welder, a mail processor, an electrical helper, and in 
sales.  He was last employed in August 1993 and allegedly 
left that job because of his disabilities.

When a claim has been presented for TDIU, the Board must 
determine whether there are circumstances in the case, apart 
from non-service-connected conditions and advancing age, 
which would justify a total disability rating based on 
unemployability.  38 C.F.R. § 4.16 (a) (1998); Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

Following a review of the claims folder, the Board finds that 
further development is required.  On VA psychiatric 
examination in April 1997, the veteran complained that he has 
withdrawn from a lot of the things he used to do because of 
pain that he experienced from a 1976 motorcycle accident in 
service.  He indicated that he has become overwhelmed and has 
had trouble coping.  The veteran indicated that he has a 
drinking problem.  He stated that he has had ten or more jobs 
since he left military service.  He said that he was 
unemployed and had not worked since he was fired in 1993 from 
a retail building supply store.  The veteran indicated that 
his problems at work revolved around difficulty working with 
people, problems with his anger and problems with being too 
abrasive.  He reported that he was staying with friends.  On 
a typical day, he tries to "stay out of the way" and spends 
much of his time watching television, reading the newspaper 
or just walking around.  He no longer has a driver's license 
due to four alcohol related driving violations.  On 
examination, the veteran's speech was coherent and logical 
but tangential at times.  His responses to questions were 
circumstantial and round about at times.  He was oriented in 
all spheres.  He exhibited some memory and concentration 
problems and had considerable difficulty with abstract 
thinking.  His mood was noted to be anxious and frustrated 
and his affect was low-key.  He reported erratic sleep and a 
good appetite.  The veteran admitted to having some suicidal 
ideation, but stated that his religious beliefs kept him from 
acting.  He reported a history of legal and vocational 
problems due to alcohol abuse.  The diagnostic impressions 
included active alcohol dependence and mood disorder due to 
head injury and substance abuse, with depressive features.  
The VA examiner commented that the veteran was suffering from 
long-term psychiatric and substance abuse problems which 
appeared to be reflected through depression, alcohol abuse 
and some question of drug abuse.  His primary problems were 
depression, anger management and alcohol abuse.  The VA 
examiner stated that these had led to significant social and 
occupational difficulties.  A Global Assessment of 
Functioning (GAF) score of 50 was provided, indicative of 
serious symptoms or impairment in occupational and social 
functioning.

The VA examiner did not indicate the extent to which the 
veteran's depression, as opposed to his substance abuse 
problem, had impacted on his ability to work.  This is 
significant because the veteran is not service connected for 
his alcohol dependence problem.  Consequently, in order to 
better determine the degree to which only service-connected 
disability adversely affects the veteran's ability to obtain 
or maintain employment, a remand is required.  See Friscia  
v. Brown, 7 Vet.App. 294 (1995); 38 C.F.R. § 4.16(a) (1998).  
This is especially important in light of evidence such as a 
June 1996 record entry which suggests that the veteran was 
totally unemployable, apparently on account of his orthopedic 
disabilities.  

The case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service-connected 
neuropathy since April 1997, the date of 
the last VA examination.  Based on his 
response, and with appropriate releases 
from the veteran, the RO should obtain a 
copy of all treatment records from the 
identified source(s), and associate them 
with the claims folder.

2.  Following receipt of the 
aforementioned treatment records, if any, 
the RO should schedule the veteran for a 
VA neurological examination.  The purpose 
of the examination is to determine the 
current severity of the service-connected 
neuropathy of the right lower extremity.  
The claims folder, including a copy of 
this remand, should be made available to 
the examiner.  All findings should be 
reported in detail.  To the extent that 
the examiner identifies disability 
resulting from impairment of either the 
sciatic nerve or the common peroneal 
nerve, he/she should indicate whether the 
degree of demonstrated disability 
resulting therefrom is mild, moderate, 
moderately severe, or severe.  Any muscle 
atrophy found to be due to such nerve 
impairment should be specifically noted.

3.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination.  The claims folder, should 
be made available to the examiner.  All 
findings should be reported in detail.  
Following examination of the veteran, the 
examiner should provide an opinion as to 
the combined effect of all service-
connected disability on the veteran's 
ability to obtain or retain employment.  

4.  The RO should ensure that the 
development requested above is 
accomplished.  The RO should thereafter 
take adjudicative action on the two 
remanded issues.  If any benefit sought 
is denied, a supplemental statement of 
the case should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of these remanded issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

